Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 9/21/2020.  
Claims 1-20 are pending and are presented for examination.  
This application is CON of SN 16/006,094.  It has been issued with Allowability Notice on 5/21/2020.  See US 10784750 B2.  

Claim Objections
Claim 6 is objected to because of the following informalities:  “a motor casing motor casing”.   Appropriate correction is required.

    PNG
    media_image1.png
    93
    579
    media_image1.png
    Greyscale

Claim 13 is objected to because of the following informalities:  Claim 16 is duplication of claim 13.  The feature of claim 16 is already recited in claim 13.  Claim 16 should be deleted.  Appropriate correction is required.  
16. The electric propulsion system of claim 13, further comprising a fan or a propeller operably coupled to the drive shaft.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-7, 9-10, 13-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheung et al (US 20180051716 A1). 
As for claim 1, Cheung discloses (Figs. 4-6) an electric machine having an integrated cooling system, the electric machine comprising: 
an electric motor (334, Fig. 4) comprising a stator, a rotor, and a drive shaft (332) operably coupled to the rotor (inherent elements) [0040, 0054]; 
a motor cooling conduit (406) [0044] that defines a pathway for conveying a cooling fluid through or around at least a portion of the electric motor, the motor cooling conduit having a thermally conductive relationship with the at least a portion (at least outer casing) of the electric motor; 
a casing assembly  (308 w/310 and 314) that circumferentially surrounds at least a portion of the electric motor, the casing assembly comprising: 
an annular casing (314) [0034]; 
a plurality of support members (312, 316) extending radially from the annular casing and circumferentially spaced relative to the annular casing [0035]; and 
a casing assembly conduit (404 between the motor and the annular casing) integrally formed within at least a portion of the casing assembly, 
the casing assembly conduit (404) defining a pathway for conveying the cooling fluid through the at least a portion of the casing assembly, 
the casing assembly circumferentially surrounding at least a portion of the electric motor (refer applicant’s Figs. 2A-3C for meaning), and 
the casing assembly conduit having a thermally conductive relationship with an external surface of the casing assembly (Figs. 4-6) [0045]; and 
a pump (418) or compressor (210) [0027, 0047] operably coupled to the drive shaft, the pump or compressor being operably configured to circulate the cooling fluid through the motor cooling conduit and the casing assembly conduit (Figs. 4-6).  
Note that, in above, examiner referenced elements with Fig. 4.  However, Figs. 5-6 are also applicable same manner. 

As for claim 2, Cheung discloses the electric machine of claim 1, wherein at least a portion of the casing assembly conduit is integrally formed within one or more of the plurality of support members (see 408, 412 associated with 400 at 312).
As for claim 3, Cheung discloses the electric machine of claim 1, wherein at least a portion of the casing assembly conduit (see 410) being is integrally formed within at least a portion of the annular casing (314).
As for claim 4, Cheung discloses the electric machine of claim 1, wherein the casing assembly comprises a nacelle (314 forms a nacelle) [0034], with at least a portion of the casing assembly conduit (see 410) being integrally formed within at least a portion of the nacelle.
As for claim 5, Cheung discloses the electric machine of claim 1, wherein the plurality of support members (314, 316) comprise fan (304) [0034] outlet guide vanes and/or struts.  
As for claim 6, Cheung discloses the electric machine of claim 1, wherein the annular casing is configured as a motor casing motor casing (see objection – partially accommodate), the casing assembly further comprising a nacelle (314 forms a nacelle) [0034], and the plurality of support members (314, 316) configured as a plurality of fan (304) [0034] outlet guide vanes circumferentially supporting the nacelle about the motor casing, with at least a portion of the casing assembly conduit (404) being integrally formed within at least a portion of the motor casing, at least a portion of the nacelle, and/or at least a portion of one or more of the plurality of fan outlet guide vanes (Figs. 4-6).   
As for claim 7, Cheung discloses the electric machine of claim 1, wherein during operation (as the motor operates), cooling fluid (“thermal transfer fluid”) [0019, 0044, etc.] circulates through the motor cooling conduit, thereby transferring heat from the electric motor to the cooling fluid by the thermally conductive relationship with the at least a portion (outer housing) of the electric motor (334).
As for claim 9, Cheung discloses the electric machine of claim 1, comprising a fan (304) or a propeller operably coupled (indirectly via 330, 336) to the drive shaft (332).
As for claim 10, Cheung discloses the electric machine of claim 1, wherein during operation (as the motor operates), airflow (402) passes over the external surface of the casing assembly (Figs. 4-6) [0045], thereby transferring heat to the airflow from the cooling fluid circulating through the casing assembly conduit by the thermally conductive relationship with the external surface of the casing assembly (inherent by cooling airflow).

As for claim 13, Cheung discloses (Figs. 4-6) an electric propulsion system for an aircraft, the system comprising: 
an electric motor (334) comprising a stator, a rotor, and a drive shaft (332) operably coupled to the rotor (inherent elements) [0040, 0054]; 
a motor cooling conduit (406) [0044] that defines a pathway for conveying a cooling fluid through or around at least a portion of the electric motor, the motor cooling conduit having a thermally conductive relationship with the at least a portion (at least outer casing) of the electric motor; 
a fan (304) [0034] or propeller operably coupled (indirectly via 330, 336) to the drive shaft (332); 
a casing assembly (308 w/310 and 314) that circumferentially surrounds at least a portion of the electric motor, the casing assembly comprising: 
a motor casing (310); 
a nacelle (314 forms a nacelle) [0034]; and 
a casing assembly conduit (404 between the motor and the annular casing) integrally formed within at least a portion of the casing assembly, 
the casing assembly conduit (404) defining a pathway for conveying the cooling fluid through the at least a portion of the casing assembly, and 
the casing assembly conduit (404) having a thermally conductive relationship with an external surface of the casing assembly (Figs. 4-6) [0045]; and 
a pump (418) or compressor (210) [0027, 0047] operably coupled to the drive shaft, the pump or compressor being operably configured to circulate cooling fluid through the motor cooling conduit and the casing assembly conduit  (Figs. 4-6), 
wherein, during operation (as the motor operates), airflow (402) passes over the external surface of the casing assembly (Figs. 4-6) [0045], thereby transferring heat to the airflow from the cooling fluid circulating through the casing assembly conduit by the thermally conductive relationship with the external surface of the casing assembly (inherent by cooling airflow). 
Note that, in above, examiner referenced elements with Fig. 4.  However, Figs. 5-6 are also applicable same manner. 

As for claim 14, Cheung discloses the electric propulsion system of claim 13, wherein the casing assembly conduit further comprises a plurality of support members (312, 316) circumferentially supporting the nacelle about the motor casing [0035]. 
As for claim 15, Cheung discloses the electric propulsion system of claim 14, comprising least a portion of the casing assembly conduit being integrally formed within at least a portion of the motor casing (310), at least a portion of the nacelle (314), and/or at least a portion of one or more of the plurality of support members (see 408, 412 associated with 400 at 312).  
As for claim 16, Cheung discloses the electric propulsion system of claim 13, further comprising a fan (304) [0034] or propeller operably coupled (indirectly via 330, 336) to the drive shaft (332).  

As for claim 17, Cheung discloses a method of cooling an electric machine used for propulsion of an aircraft (best see Figs. 4-6), the method comprising: 
circulating a cooling fluid (“thermal transfer fluid”) [0019, 0044, etc.] through a motor cooling conduit (406) [0044] that defines a pathway for conveying a cooling fluid (“thermal transfer fluid”) [0019, 0044, etc.] through or around at least a portion of an electric motor (334), the motor cooling conduit having a thermally conductive relationship with the at least a portion (at least outer casing) of an electric motor (334), the electric motor comprising a stator and a rotor (inherent elements) [0040, 0054]; 
transferring heat from the electric motor to the cooling fluid circulating through the motor cooling conduit by the thermally conductive relationship with the at least a portion of the electric motor (inherent by structure and flow arrows in Figs. 4-6); and 
circulating the cooling fluid through a casing assembly conduit (404 between the motor and the annular casing) integrally formed within at least a portion of a casing assembly, 
the casing assembly comprising a motor casing, a nacelle (314 forms a nacelle) [0034], and a plurality of support members (312, 316) circumferentially supporting the nacelle about the motor casing, 
the casing assembly conduit (404) defining a pathway for conveying the cooling fluid through the at least a portion of the casing assembly, 
the casing assembly circumferentially surrounding at least a portion of the electric motor (refer applicant’s Figs. 2A-3C for meaning), and 
the casing assembly conduit having a thermally conductive relationship with an external surface of the casing assembly (Figs. 4-6) [0045], 
wherein the cooling fluid is circulated through the motor cooling conduit and the casing assembly conduit at least in part by a pump (418) or compressor (210) [0027, 0047] operably coupled to a drive shaft (332), the drive shaft operably coupled to the rotor of the electric motor [0040, 0054].
Note that, in above, examiner referenced elements with Fig. 4.  However, Figs. 5-6 are also applicable same manner. 
Method steps of circulating a cooling fluid and transferring heat are inherent by the structure as disclosed.  

As for claim 19, Cheung discloses the method of claim 17, wherein at least a portion of the casing assembly conduit being integrally formed within at least a portion of the motor casing, at least a portion of the nacelle, and/or at least a portion of one or more of the plurality of support members (see 408, 412 associated with 400 at 312).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cheung et al (US 20180051716 A1).   
As for claim 18, Cheung discloses the method of claim 17, and further comprising a fan (304) or a propeller operably coupled (indirectly via 330, 336) to the drive shaft (332).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have claimed a method step of accelerating the airflow passing over the external surface of the casing assembly at least in part by a fan or a propeller operably coupled to a driveshaft as a result of having required structure of a fan (304) or a propeller operably coupled (indirectly via 330, 336) to the drive shaft (332).  

Allowable Subject Matter
Claims 8, 11-12 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834